Citation Nr: 1218567	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  05-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability, claimed as secondary to service-connected postoperative status of pilonidal cyst and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2002 rating decision in which the RO denied service connection for a back disability and for PTSD, each claimed as secondary to service-connected postoperative status of pilonidal cyst.  The Veteran filed a notice of disagreement (NOD) with regard to both issues in May 2003.  Subsequently, in a September 2003 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective September 21, 2000.  As the matter of service connection for PTSD was, thus resolved, in July 2005, the RO issued a statement of the case (SOC) only on the  claim for service connection for a back disability.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2005.

In January 2008, the Board remanded the claim on appeal  to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued the denial of the claim (as reflected in a December 2009 supplemental SOC (SSOC)) and returned the appeal to the Board for further consideration.  In March 2010, the Board again remanded the claim on appeal to the RO, via the AMC, for additional development.  The Board notes that although the AMC completed the requested development, it did not issue an SSOC.  However, as the Board is granting the claim for service connection for a back disability in the decision below, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as it will not affect the essential fairness of the adjudication. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

As a final preliminary matter, the Board notes that, in a statement dated in September 2006, the Veteran indicated he did not agree with an October 2005 rating decision, in which the RO, inter alia, denied service connection for peripheral nerve damage and for a neck disability, and asked that the RO perform a new review and reconsider its decision.  As the RO has still not addressed these matters, they are not properly before the Board; hence, they are  referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished. 

2.  The weight of the competent, probative evidence tends to support a finding that the Veteran has a current back disability, specifically, mild degenerative changes of the lumbar spine, that is aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for mild degenerative changes of the lumbar spine, on the basis of aggravation by service-connected PTSD, are met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





In this case, the Veteran does not contend that he has a back disability that is the result of disease or injury incurred or aggravated during service.  Rather, he claims that this disability is the result of service-connected postoperative status of pilonidal cyst and/or PTSD.  Service connection has been established for postoperative status of pilonidal cyst and PTSD, and the Veteran has been diagnosed with degenerative changes of the lumbar spine, as evidenced by VA treatment records.  Moreover, the medical evidence of record includes conflicting medical opinions on the question of whether there exists a medical relationship between a back disability, for which service connection is sought, and the Veteran's service-connected postoperative status of pilonidal cyst and/or PTSD.

Records of VA treatment dated from October 2000 to August 2010 reflect ongoing findings of and treatment for low back pain that radiated into the right leg.  In a November 2000 VA treatment report, the Veteran maintained that he had an exacerbation of low back pain after falling out of bed during a nightmare.  Subsequent records consistently show that the Veteran thrashed around and threw himself out of bed while sleeping and during nightmares.  

During an August 2003 VA psychiatric examination, the Veteran stated that he had suffered nightmares for approximately 30 years since the in-service surgical procedure for his pilonidal cyst.  He reported that he had fallen out of bed several times due to his nightmares and that he would wake up hitting the floor or headboard and be kicking and fighting.  He also indicated that he had severe back and neck pain that he believed was due to his thrashing around during his nightmares.  The examiner found that the Veteran met the full criteria for PTSD and major depressive disorder.  She concluded that it was as likely as not that the symptoms the Veteran was experiencing, including numbing, avoidance, and nightmares, were connected to the surgical procedure that the Veteran underwent in the military for which he is service-connected.  

A February 2005 x-ray of the lumbar spine revealed likely focal dystrophic calcification of L4-L5 disc.  

In a July 2006 letter, a VA registered nurse practitioner noted that the Veteran had been diagnosed with PTSD and nightmare disorder.  She reported that the Veteran had a history of falling out of bed during a nightmare and injuring his low back during these falls.  

During a November 2009 VA examination, the Veteran reported that he experienced continuing long-term nightmares about his pilonidal cyst excision that caused him to fall out of his bed frequently, resulting in low back pain.  Upon examination, the examiner diagnosed the Veteran with chronic intermittent low back pain.  He opined with a reasonable degree of medical certainty that the Veteran's history of falling out of bed because of panic disorders bore no causal relationship to the symptoms of lower back pain.  He also found that there was no secondary consequential relationship between the previous pilonidal cyst surgery and the current complaints of chronic intermittent low back pain.  However, the examiner provided no rationales for his opinions.    

A February 2010 CT scan of the lumbar spine reflected mild degenerative changes with indentation of the cal sac of L5-S1.  

In a February 2010 letter, the Veteran's VA treating psychiatrist stated that the Veteran was a credible historian who had presented a consistent historical report of both his PTSD and orthopedic issues being exacerbated by a particularly severe nightmare that occurred over 10 years ago.  The Veteran had reported that, in the context of this nightmare, he had hurled himself out of bed with sufficient force to injure his back.  The psychiatrist found that this was an entirely plausible scenario.  He indicated that he had treated over 2000 PTSD patients and that many of them suffered from REM-disinhibition syndrome, a condition in which the voluntary muscles (with the exception of the diaphragm and eye muscles) routinely did not stay inactive during dreams.  He explained that in acting out their dreams, patients who suffered from REM-disinhibition syndrome would thrash, kick, "run," punch, grab, claw, knock, shoot holes in the wall, bounce mattresses off of box springs, and batter lamps, bedside televisions, and spouses.  He stated that many of his patients would wake up bruised and bloody.  He also maintained that many patients either slept with pillows or pads on the floor next to their bed to cushion their falls or slept on the floor to avoid a bruising tumble out of bed.  Since the Veteran's severe nightmare of 10 years ago, he had also experienced subsequent, although less damaging, falls.  The psychiatrist explained that although he was not in a position to comment on the severity of the Veteran's back condition or the extent to which the Veteran had caused further injury to his back from falls out of bed, he did find it far more likely than not that the thrashing and falls from the Veteran's PTSD-related nightmares were exacerbating his back condition.  

In an August 2010  statement, the Veteran's wife indicated, among other things, part, that the Veteran still suffered from nightmares in which he thrashed, punched and kicked the bed, yelled, moaned, and talked in a fearful, pained manner.  The Veteran's wife reported that he had fallen out of bed in the past and that he had once hurt his back to a serious degree.  She indicated that the Veteran's nightmares had been occurring since they were married in 1970.  

During a VA examination for PTSD in August 2010, the Veteran reported that he screamed, yelled, and punched while he slept.  He stated that he hurt himself when he had nightmares.  He indicated that when he felt pain in his neck and back, he became warm, flush, and agitated.  He also maintained that when his back started hurting, it served as a reminder and brought back memories.  After a thorough psychiatric examination, the examiner diagnosed the Veteran with PTSD and recurrent, moderate major depressive disorder.  She opined that the Veteran's back injury was at least as likely as not worsened by a symptom related to his service-connected PTSD.  The examiner based her opinion on the Veteran's report of falling after experiencing a nightmare which resulted in significant back pain, the February 2010 letter from the Veteran's treating psychiatrist which found that the Veteran's PTSD-related nightmares were exacerbating his back condition, a June 2010 VA medical report showing the development of a back condition following a nightmare episode, and medical notes showing that the Veteran's provider was attributing the Veteran's disc herniation in the L5-S1 region to a fall.     

During a June 2011 VA spine examination, the examiner noted that he had been unable to reach the AMC to inquire as to what direction to take with the examination.  He stated that the requirements of the remand were confusing and that the record had been poorly prepared in regards to the objective findings from scientific studies of the Veteran's back.  The examiner determined that the Veteran's spine examination was normal and that there did not appear to be any functional impairment at that particular time.  The examiner attempted to understand where the Veteran's stress came from, as his pilonidal cyst had already been treated, even though there were complications.  He noted that he could not find evidence of the herniated disc or of a neurological examination in the claims file.  Regarding the February 2010 VA psychiatrist's opinion, the examiner stated that the psychiatrist was "on the very periphery of that study."  The examiner found that it would be speculation to opine that the Veteran's falls increased his back problems even though he did get a contusion to his back.  He explained that the mechanism injury at this point did not represent that the falls caused increased disability to the back.  The examiner then opined that it appeared at least as likely as not that the Veteran's current back disability was aggravated "not by all of the Veteran's service-connected problem" but that it was at least as likely as not that they were involved.       

Initially, the Board acknowledges the fact that on the most recent VA examination in June 2011, the examiner did not find a current diagnosis involving the Veteran's low back and instead determined that there did not appear to be any functional impairment at that particular time.  However, the Board notes that the June 2011 VA examiner did not conduct any diagnostic testing as part of his examination, whereas earlier testing culminated in an assessment of degenerative changes of the lumbar spine.  Specifically, a February 2005 x-ray of the lumbar spine revealed calcification (degenerative joint disease) at L4-L5, and a February 2010 VA CT scan of the lumbar spine indicated mild degenerative changes of the lumbar spine.  Accordingly, the prior medical evidence of record is sufficient to establish that the Veteran has an actual back disability, namely, mild degenerative changes of the lumbar spine.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Having established that the Veteran has a current disability of mild degenerative changes of the lumbar spine, the relevant issue at hand is whether the Veteran's disability is secondary to service-connected postoperative status of pilonidal cyst and/or PTSD.  As noted above, the medical evidence of record includes conflicting medical opinions on the question of whether there exists a medical relationship between degenerative changes of the lumbar spine and the Veteran's service-connected postoperative status of pilonidal cyst and/or PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

Based on consideration of the above, the Board finds that the weight of the competent, probative evidence tends to support a finding that the Veteran's current disability of degenerative changes of the lumbar spine is aggravated by his service-connected PTSD.  

The opinions of the November 2009 and June 2011 VA examiners do not tend to support the finding that the Veteran's degenerative changes of the lumbar spine are secondary to service-connected postoperative status of pilonidal cyst and/or PTSD.  As noted, the November 2009 VA examiner offered no rationale to support the conclusions reached, diminishing the probative value of those opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  

As for the June 2011 opinion, the examiner stated that he was confused as to what direction to take with the examination.  He also noted that the claims file was poorly prepared, which prevented him from finding crucial medical evidence.  Finally, the Board notes that although the June 2011 VA examiner stated that it would be speculation to find that the Veteran's PTSD-related falls increased his back problems, he did not appear to be ruling out the possibility that the Veteran's service-connected disabilities were involved in aggravating his back problems.  Indeed, he found that it appeared at least as likely as not that the Veteran's current back disability was aggravated "not by all of the Veteran's service-connected problem" but that it was at least as likely as not that they were involved.  The June 2011 VA examiner appears to have provided contradictory conclusions regarding the etiology of the Veteran's back disability, a fact which signicantly diminishes the probabative vale of this opinlion and therefore the Board assigns low probative weight to his opinion.  

By contrast, the the Board finds that the opinions provided by the February 2010 VA psychiatrist and the August 2010 VA examiner which tend to support the finding that the Veteran's degenerative changes of the lumbar spine are aggravated by his service-connected PTSD are entitled to much greater probative weight.  As the Veteran's treating psychiatrist, the February 2010 VA psychiatrist was able to make the determination that the Veteran was a credible historian with respect to his reports of having nightmares so severe that they caused him to throw himself out of bed with sufficient force to injure his back.  The February 2010 psychiatrist also used his considerable medical expertise of having treated over 2000 PTSD patients to explain that this was a plausible scenario.  He indicated that many PTSD patients also suffered from REM-disinhibition syndrome, a condition in which voluntary muscles did not stay inactive during nightmares, and provided a detailed description of the typical manifestations of this syndrome.  As for the August 2010 VA opinion, the VA examiner conducted a thorough examination of the Veteran's psychiatric condition and considered the Veteran's credible statements regarding his history of hurting his back when he had nightmares.  She also based her decision on a thorough review of the claims file, noting the February 2010 VA psychiatrist's expert opinion as well as medical reports showing that the Veteran developed a back condition following PTSD nightmare episodes.  The Board therefore finds that the opinions rendered by the February 2010 VA psychiatrist and the August 2010 VA examiner are more probative because the examiners evaluated the Veteran, considered his documented history and assertions, reviewed the existing evidence of record in the claims file, and provided an adequate rationale for the opinions expressed on a matter within an area of expertise.   

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for degenerative changes of the lumbar spine are met.  

As a final point, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amended criteria for establishing secondary service connection on an aggravation basis are now more stringent than those set forth in the former version of the regulation.  While the revised criteria may have some bearing on the assignment of the disability rating, here, in adjudicating the matter of service connection, the Board has applied the more favorable version of the regulation in effect at the time the Veteran filed his claim.   




ORDER

Service connection for mild degenerative changes of the lumbar spine, on the basis of aggravation by service-connected PTSD, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


